Citation Nr: 0828792	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease in multiple sites for the purpose of accrued benefits 
only.

2.  Entitlement to service connection for arteriosclerotic 
coronary artery disease secondary to rheumatic fever for the 
purpose of accrued benefits only.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
March 1954.  He died in August 2004.  The appellant is the 
veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2003 and March 2005 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to relate the veteran's coronary 
artery disease to his acute rheumatic fever while in service.

2.  The evidence fails to relate the veteran's arthritis at 
multiple sites to his acute rheumatic fever while in service.

3.  The veteran died in August 2004; the death certificate 
lists the immediate cause of the veteran's death as coronary 
artery disease.  No other significant conditions were noted 
as contributing to the veteran's death.

4.  At the time of his death, the veteran was not service 
connected for any disabilities; and the appellant's two 
accrued benefits claims are both denied by this decision. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease in multiple sites have not been met.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2007).

2.  The criteria for service connection for arteriosclerotic 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2007).

3.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.312, 3.313 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Accrued Benefits

The veteran's claim of entitlement to service connection for 
degenerative joint disease in multiple sites and for 
arteriosclerotic coronary artery disease was denied by a 
February 2003 rating decision.  The veteran filed a timely 
notice of disagreement; however, before a statement of the 
case was issued, the veteran passed away.  Two months after 
his death, a statement of the case was issued.  In November 
2004, the appellant filed a claim for accrued benefits. 

Benefits to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (including evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death), and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement, may be awarded to the surviving spouse.  
38 C.F.R. § 3.1000.  The application for accrued benefits 
must be filed within 1 year after the date of death; and a 
claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include a claim for any accrued 
benefits. 

As the appellant filed a claim for accrued benefits within a 
year of the veteran's death, she is eligible for accrued 
benefits if service connection were to be granted for either 
degenerative joint disease in multiple sites or for 
arteriosclerotic coronary artery disease. 

In his claim, the veteran asserted that he had been 
hospitalized from June until August 1952 for rheumatic fever 
and he believed that his arthritis and coronary artery 
disease were caused by this fever in 1952. 

Service medical records are limited, apparently having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC); however, a record from August 1952 indicated 
that the veteran had been recently hospitalized for acute 
rheumatic fever and as a result he fatigued easily and had 
joint pains in damp weather.  Another personnel record showed 
that the veteran had been on sick leave for 14 days in July 
1952.

The Board has kept in mind the unfortunate loss of the 
veteran's service medical records while addressing these 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, as the 
service medical record that is in the veteran's claims file 
addresses the presence of rheumatic fever, it is accepted 
that the veteran did in fact have rheumatic fever while in 
service; and, since the theory of entitlement in this case is 
based on residuals of rheumatic fever, the absence of 
additional service medical records is not seen as an obstacle 
to the adjudication of the appellant's claim.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran's claims file is void of any private or VA 
treatment records for many decades following his separation 
from service in 1954.  In fact, the earliest post-service 
medical treatment cited by the veteran in his application was 
treatment in 1991 for a leaky heart valve and arthritis.

In 1999, the veteran was diagnosed with aortic valve 
sclerosis with mild aortic insufficiency, he was also noted 
to have arteriosclerotic coronary artery disease.

The veteran was provided with a VA examination of his heart 
in February 2003.  The examiner noted that the veteran had 
had rheumatic fever while in service.  The veteran reported 
that he had been diagnosed with a heart murmur during an 
employment physical in 1962, and he indicated that he did 
well until approximately 1992 when he began having some chest 
pain.  The examiner diagnosed the veteran with 
arteriosclerotic coronary artery disease; and he opined that 
the veteran's significant coronary artery disease was not 
secondary to his acute rheumatic heart disease.  The examiner 
explained that the veteran had many risk factors for heart 
disease such as being male, having hyperlipidemia, having 
hypertension, having hypothyroidism, and having a family 
history of coronary artery disease. 
The veteran also underwent a VA examination in February 2003 
to investigate his complaints of arthritis.  The veteran 
complained about knee pains bilaterally and x-rays in June 
2001 showed degenerative osteoarthritis in the right knee.  
The examiner diagnosed the veteran with degenerative joint 
disease at multiple sites.  However, the examiner found that 
while the veteran had arthritis throughout his body it was a 
product of aging and not secondary to his acute rheumatic 
disease that he had in service.

In response to the VA examiner' opinion, the appellant 
submitted an article about rheumatic fever and its residuals 
(which the article noted could include joint pain and 
inflammation of the heart).  

A medical article or treatise can provide important support 
when combined with the opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, in the present case, the treatise evidence submitted 
by the appellant is not accompanied by the opinion of any 
medical expert; and while both the veteran and the appellant 
had suggested that the veteran's heart condition and 
arthritis were related to his time in service, neither is 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, neither opinion is sufficient to 
provide the requisite nexus between the veteran's rheumatic 
fever and either his heart condition or his arthritis.   
Similarly, the medical article itself is insufficient to 
establish the required medical nexus opinion.
  
As such, the only medical opinions of record that have 
addressed either issue have concluded that it was less likely 
than not that either the veteran's coronary artery disease or 
his arthritis at multiple sites was related to the rheumatic 
fever he had in service.  Therefore the criteria for service 
connection have not been met, and the veteran's claim is 
denied.

II.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

It is noted that at the time of his death, the veteran was 
not service connected for any disabilities; and in this 
decision, the Board denies both remaining claims for service 
connection (filed on an accrued benefits basis by the 
appellant).

The veteran's death certificate lists the cause of death as 
coronary artery disease; and the appellant contends that the 
coronary artery disease was a residual of the rheumatic fever 
that the veteran had during service in 1952.

As discussed above, a VA examiner reviewed the veteran's 
claims file and examined the veteran in 2003, and concluded 
that the veteran's coronary artery disease was not the result 
of the veteran's bout of rheumatic fever while in service; 
and the appellant is not medically qualified to provide a 
medical opinion as to the etiology of the veteran's coronary 
artery disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).   

Additionally, there is no evidence that the veteran had heart 
problems for many years following service, as the veteran's 
claims file is void of any treatment record describing heart 
treatment for approximately four decades following service; 
and no medical opinion has suggested that the veteran's 
coronary artery disease was related to his time in service.

As such, no medical evidence has been presented showing that 
the veteran's death was the result of anything that happened 
to him in service more than 50 years earlier; therefore, the 
criteria for service connection for the cause of the 
veteran's death have not been met.  Accordingly, the 
appellant's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by a letter 
dated in December 2004, which informed the appellant of all 
four elements required by the Pelegrini II Court as stated 
above.  

While the letter did not specifically inform the appellant 
that the veteran was not service connected for any 
disabilities, any failure to do so in this regard is 
harmless, since there was no service connected disability 
that the veteran's death could be have been linked to.  
 
Private treatment records have been obtained; as have the 
veteran's service medical records.  Additionally, several 
medical examinations were provided to assess the etiology of 
the veteran's heart condition and arthritis.  Additionally, 
the appellant was offered the opportunity to testify at a 
hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.



ORDER

Service connection for degenerative joint disease in multiple 
sites for the purpose of accrued benefits is denied.

Service connection for arteriosclerotic coronary artery 
disease secondary to rheumatic fever for the purpose of 
accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


